Per Curiam.
Respondent was admitted to practice by this Court in 1999. He maintained an office for the practice of law in New Jersey, where he was previously admitted in 1998.
By order dated June 6, 2013, the Supreme Court of New Jersey disbarred respondent, after finding that he engaged in professional misconduct by, among other things, knowingly misappropriating client funds (In re Pastor, 213 NJ 596 [2013]). As a result of the discipline imposed in New Jersey, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). In response thereto, respondent has tendered his resignation by affidavit dated August 28, 2013, in substantial compliance with the rules of this Court (see 22 NYCRR 806.8).
We accept respondent’s resignation, which petitioner advises it does not oppose, and, in accordance with our rules, order his *1021disbarment from the practice of law (see 22 NYCRR 806.8 [b]). Petitioner’s motion is therefore denied.
Stein, J.P, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that respondent’s resignation application is accepted; and it is further ordered that petitioner’s motion is denied; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as a principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating that conduct of disbarred attorneys (see 22 NYCRR 806.9).